UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-53439 DRAGON’S LAIR HOLDINGS, INC. (Exact name of registrant as specified in its charter) Florida 26-1427633 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 785 NE 83rd Terrace Miami, Florida 33138 (Address of principal executive offices) (Zip Code) (786) 554-2771 (Issuer’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso Noþ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated fileroAccelerated filer o Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yesþ Noo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at November 16, 2009 Common Stock, no par value per share 8,001,078 shares -1- DRAGON’S LAIR HOLDINGS, INC. TABLE OF CONTENTS PAGE Part I Financial Information 3 Item1. Financial Statements (unaudited) 3 Balance Sheets 3 Statements of Operations 4 Statements of Cash Flows 5 Notes to Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item3. Quantitative and Qualitative Disclosures About Market Risk 17 Item4. Controls and Procedures 17 Part II Other Information 19 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 6. Exhibits Signatures 20 Exhibit 31.1 Exhibit 32.1 -2- PART I FINANCIAL INFORMATION Item 1.Financial Statements DRAGON'S LAIR HOLDINGS, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS ASSETS September 30, 2009 December 31, 2008 (unaudited) (audited) CURRENT ASSETS: Cash and equivalents $ 26,339 $ 66,613 Inventory 402 402 Total Current Assets 26,741 67,015 FIXED ASSETS: Equipment, net 370 445 OTHER ASSETS: License, net 720 900 Total Assets $ 27,831 $ 68,360 LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable & accrued expenses $ 450 $ 6,051 Total Liabilities 450 6,051 SHAREHOLDERS' EQUITY: Preferred stock (15,000,000 authorized; par value $.001; none issued and outstanding) $ - - Common stock (100,000,000 shares authorized; no par value; 8,001,078 and 8,001,078 issued and outstanding, respectively) 88,587 84,741 Deficit accumulated during the development stage (61,206 ) (22,432 ) Total Shareholders' Equity 27,381 62,309 Total Liabilities and Shareholders' Equity $ 27,831 $ 68,360 -3- DRAGON'S LAIR HOLDINGS, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Cumulative from October 4, 2007 (Inception) throughSeptember 30, 2009 For the three months ended September 30, 2009 For the three months ended September 30, 2008 For the nine months ended September 30, 2009 For the nine months ended September 30, 2008 Net Sales $ - $ 1,242 $ - $ 1,242 $ 1,242 Cost of Sales - 131 - 131 131 Gross Profit - 1,111 - 1,111 1,111 Expenses: General and Administrative 6,812 8,815 38,774 18,206 62,317 Total Expenses (6,812 ) (8,815 ) (38,774 ) (18,206 ) (62,317 ) Net (loss) before Income Taxes (6,812 ) (7,704 ) (38,774 ) (17,095 ) (61,206 ) Provision for Income Taxes - Net (loss) $ (6,812 ) $ (7,704 ) $ (38,774 ) $ (17,095 ) $ (61,206 ) Basic and diluted net loss per common share $ - $ - $ - $ - Weighted average number of common shares outstanding 8,001,078 6,138,278 8,001,078 8,001,078 -4- DRAGON'S LAIR HOLDINGS, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Cumulative from October 4, 2007 (Inception) through September 30, 2009 For the nine months ended September 30, 2009 For the nine months ended September 30, 2008 OPERATING ACTIVITIES: Net loss $ (38,774 ) $ (17,096 ) $ (61,206 ) Issuance of common stock for services 3,846 4,008 7,854 Increase in amortization 180 180 480 Increase in prepaid printing - - Increase in depreciation 75 25 125 Increase in inventory - 131 (402 ) Increase (decrease) in accounts payable (5,601 ) 2,956 450 Net cash used in operating activities (40,274 ) (9,796 ) (52,699 ) INVESTING ACTIVITIES: Increase in Equipment - (495 ) (495 ) FINANCING ACTIVITIES: Proceeds from issuance of common stock - - 79,533 NET INCREASE (DECREASE) IN CASH (40,274 ) (10,291 ) 26,339 CASH BEGINNING BALANCE 66,613 11,200 - CASH ENDING BALANCE $ 26,339 $ 909 $ 26,339 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Taxes paid $ - $ - $ - Interest paid $ - $ - $ - CASH TRANSACTIONS AFFECTING OPERATING, INVESTING AND FINANCING ACTIVITIES: Issuance of common stock for license $ - $ - $ 1,200 -5- DRAGON’S LAIR HOLDINGS, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2009 NOTE 1 – BASIS OF PRESENTATION The accompanying unaudited interim financial statements have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission for the presentation of interim financial information, but do not include all the information and footnotes required by generally accepted accounting principles for complete financial statements.The audited financial statements for the period October 4, 2007 (Inception) through December 31, 2007 and the year ended December 31, 2008 were filed on March 31, 2009 with the Securities and Exchange Commission and are hereby referenced.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three and nine month periods ended September 30, 2009 and for the period October 4, 2007 (Inception) through September 30, 2009 are not necessarily indicative of the results that may be expected for the year ended December 31, 2009. NOTE 2 - DESCRIPTION OF BUSINESS AND DEVELOPMENT STAGE RISK Description of Business Dragon’s Lair Holdings, Inc., a Florida corporation (the “Company”, “we”, “us” and “our”), was incorporated on October 4, 2007, and conducts is operations through its sole operating subsidiary, Dragon’s Lair Health Products, Inc., a Florida corporation, which was incorporated on October 5, 2007.Our company structure is set forth in the following chart: DRAGON’S LAIR HOLDINGS, INC. a Florida corporation DRAGON’S LAIR HEALTH PRODUCTS, INC. a Florida corporation (100% Owned Subsidiary) Our Company is a provider of personal care products by means of a network of direct sales consultants, which is in the development stage.Our business strategy is to provide quality products, operate at a profit and enable our direct sales consultants to operate at a profit.In July, 2008, we commenced providing our first product, the Sore-EezÔ Chinese herbal body liniment. Our principal executive office is located at 785 N.E. 83rd Terrace, Miami, FL33138.Our telephone number is (786)554-2771, and our company website is www.sore-eez.com.Our fiscal year ends on December 31st. Basis of Presentation The accompanying consolidated financial statements have been prepared by the Company. The Company’s consolidated financial statements are prepared in accordance with generally accepted accounting principals in the United States of America (“US GAAP”). The consolidated financial statements of the Company include the Company and its sole subsidiary. All material inter-company balances and transactions have been eliminated. -6- Going Concern The Company’s financial statements are prepared using generally accepted accounting principles in the United States of America applicable to a going concern, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.The Company has not yet established an ongoing source of revenues sufficient to cover its operating costs and allow it to continue as a going concern.The ability of the Company to continue as a going concern is dependent on the Company obtaining adequate capital to fund operating losses until it becomes profitable.If the Company is unable to obtain adequate capital, it could be forced to cease operations.The accompanying financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. Management’s Plan to Continue as a Going Concern The Company has met its historical working capital requirements from the sale of its capital shares.In order to continue as a going concern, the Company will need, among other things, additional capital resources.Management’s plans to obtain such resources for the Company include (1) obtaining capital from the sale of shares of shares of common stock of the Company, (2) the sale of the Sore-EezÔ Chinese herbal body liniment and other product candidates, and (3) seeking out and completing a merger with an existing operating company.However, management cannot provide any assurance that the Company will be successful in accomplishing any of its plans. Development Stage Risk Since its inception, the Company has been dependent upon the receipt of capital investment to fund its continuing activities. In addition to the normal risks associated with a new business venture, there can be no assurance that the Company's business plan will be successfully executed. Our ability to execute our business plan will depend on our ability to obtain additional financing and achieve a profitable level of operations. There can be no assurance that sufficient financing will be obtained.Further, we cannot give any assurance that we will generate substantial revenues or that our business operations will prove to be profitable. NOTE 3 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Cash and Cash Equivalents The Company considers all highly liquid debt instruments with original maturities of three months or less to be cash equivalents. The Company has no cash equivalents. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results could differ from those estimates. Inventories Inventories are valued at the lower of cost or market on a first-in, first-out (FIFO) basis, and include finished goods. Revenue Recognition The Company recognizes revenue when: · Persuasive evidence of an arrangement exists; · Shipment has occurred; · Price is fixed or determinable; and · Collectibility is reasonably assured. -7- The Company closely follows the provisions of Staff Accounting Bulletin No. 104 as described above. For the period from October 4, 2007 (inception) to December 31, 2007 the Company recognized no revenues.In July, 2008, the Company commenced providing our first product, the Sore-EezÔ Chinese herbal body liniment.For the period from October 4, 2007 (inception) to September 30, 2009, the Company recognized revenues in the amount of Earnings (Loss) Per Share The Company computes earnings per share in accordance with the Accounting Standards Codification (“ASC”) 260 “Earnings Per Share” which was previously Statement of
